GRIFFIN, Chief Judge.
In the absence of a record of the final hearing on November 20, 1996, there is no basis to reverse the appealed judgment on evidentiary grounds. The child support guidelines worksheet attached to the judgment has sufficient information to allow review of the guidelines calculation, and we find no error. It does appear that interest should be calculated on arrearages from May 11, 1997, not May 1, 1997. We herewith amend the judgment to correct this error. In all other respects, the judgment is affirmed.
*722AFFIRMED in part; REVERSED in part; and REMANDED.
W. SHARP and HARRIS, JJ., concur.